                                                    Case 2:16-cv-01206-JCM-EJY Document 192 Filed 02/10/20 Page 1 of 3



                                                1   DAVID BARRON, ESQ.
                                                    Nevada Bar No. 142
                                                2   JOSEPH R. MESERVY, ESQ.
                                                    Nevada Bar No. 14088
                                                3   BARRON & PRUITT, LLP
                                                    3890 West Ann Road
                                                4   North Las Vegas, Nevada 89031-4416
                                                    Telephone: (702) 870-3940
                                                5   Facsimile: (702) 870-3950
                                                    Email: DBarron@lvnvlaw.com
                                                    Email: JMeservy@lvnvlaw.com
                                                6   Attorneys for Defendant,
                                                    Smart Industries Corporation
                                                7

                                                8
                                                                               UNITED STATES DISTRICT COURT
                                                9
                                                                                     DISTRICT OF NEVADA
                                               10
                                                                                     *****
                                               11   WESCO INSURANCE COMPANY as subrogee Case No.: 2:16-cv-01206-JCM-EJY
                                                    of its insured NICKELS AND DIMES
                                               12   INCORPORATED,
BARRON & PRUITT, LLP

               NORTH LAS VEGAS, NEVADA 89031




                                               13                      Plaintiff,
                  TELEPHONE (702) 870-3940
                   FACSIMILE (702) 870-3950
                    3890 WEST ANN ROAD
                    ATTORNEYS AT LAW




                                               14   vs.

                                               15   SMART INDUSTRIES CORPORATION dba               CONSOLIDATED FOR PURPOSES OF
                                                    SMART INDUSTRIES CORP., MFG., an Iowa          DISCOVERY AND TRIAL
                                               16   corporation,

                                               17                Defendants.

                                               18
                                                    JENNIFER WYMAN, individually; BEAR             Case No.: 2:16-cv-02378-JCM-EJY
                                               19   WYMAN, a minor, by and through his natural
                                                    parent JENNIFER WYMAN; JENNIFER
                                               20   WYMAN and VIVIAN SOOF, as Joint Special        STIPULATION AND ORDER FOR
                                                    Administrators of the ESTATE OF CHARLES        EXTENSTION OF TIME FOR
                                               21   WYMAN; and SARA RODRIGUEZ natural              DEFENDANT SMART TO FILE ITS
                                                    parent and guardian ad litem of JACOB WYMAN,   RESPONSES TO MOTIONS IN LIMINE
                                               22
                                                                       Plaintiffs,
                                               23
                                                    vs.
                                               24
                                                    SMART INDUSTRIES CORPORATION dba
                                               25   SMART INDUSTRIES CORP., MFG, an Iowa
                                                    Corporation; HI-TECH SECURITY INC, a
                                               26   Nevada Corporation; WILLIAM ROSEBERRY;
                                                    BOULEVARD VENTURES, LLC, a Nevada
                                               27   Corporation; DOES 1 through 10; BUSINESS
                                                    ENTITIES I through V; and ROE
                                               28   CORPORATIONS 11 through 20, inclusive,
                                                                                               1
            627.67
                                                    Case 2:16-cv-01206-JCM-EJY Document 192 Filed 02/10/20 Page 2 of 3



                                                1                   Defendants.
                                                    HI-TECH SECURTY INC; and WILLIAM
                                                2   ROSEBERRY,

                                                3                         Third-Party Plaintiffs,

                                                4   vs.

                                                5   NICKELS AND DIMES INCORPORATED,

                                                6                         Third-Party Defendants.

                                                7

                                                8
                                                           Defendant Smart Industries Corporation’s responses to (1) Plaintiff’s Motion in Limine No. 1
                                                9
                                                    to Preclude Testimony that the Subject Arcade Machine Was Not Serviced in a Reasonable
                                               10
                                                    Foreseeable Manner (ECF #181); (2) Plaintiff’s Motion in Limine No. 2 to Preclude Evidence or
                                               11
                                                    Argument that the Defective Subject Arcade Machine was Not the Cause of Charles Wyman’s
                                               12
                                                    Electrocution and Request for Judicial Notice of NRS 259.050, NRS 440.420 and Certificate of Death
BARRON & PRUITT, LLP

               NORTH LAS VEGAS, NEVADA 89031




                                               13
                                                    (ECF #182); (3) Plaintiff’s Motion in Limine No. 3 to Preclude Testimony Argument, or Evidence
                  TELEPHONE (702) 870-3940
                   FACSIMILE (702) 870-3950
                    3890 WEST ANN ROAD
                    ATTORNEYS AT LAW




                                               14
                                                    that the Subject Arcade Machine Was Not Defective at the Time of the Incident (ECF #183); (4)
                                               15
                                                    Plaintiff’s Motion in Limine No. 4 to Preclude Any Argument that Defendant Smart Industries
                                               16   Corporation Was Anything Other Than a Manufacturer, Distributor, and Seller of the Defective
                                               17   Arcade Machine Pursuant to Nevada Law (ECF #184) are currently due February 11, 2020. With this
                                               18   Court’s approval, the parties hereby agree that the deadline for said responses shall be extended by 14
                                               19   days. As such Defendant Smart Industries Corporation’s responses to Plaintiff’s Motions in Limine
                                               20   Nos. 1 through 4 shall now be due on February 25, 2020.
                                               21   ///
                                               22   ///
                                               23   ///

                                               24   ///

                                               25   ///

                                               26   ///

                                               27   ///

                                               28   ///
                                                                                                      2
            627.67
                                                    Case 2:16-cv-01206-JCM-EJY Document 192 Filed 02/10/20 Page 3 of 3



                                                1          This Stipulation is submitted in good faith and is not interposed for purposes of delay. This is

                                                2   the first request to extend the deadline for filing the Defendant Smart Industries Corporation’s replies

                                                    to Plaintiff’s Motions in Limine Nos. 1 through 4 (ECF #181-184).
                                                3
                                                           Respectfully submitted,
                                                4

                                                5
                                                     Dated this 10th day of February, 2020,                Dated this 10th day of February, 2020,
                                                6
                                                     BARRON & PRUITT, LLP                                  EGLET ADAMS
                                                7

                                                8     /s/ Joseph R. Meservy ________________                /s/ Thomas N. Beckom__________
                                                     DAVID BARRON, ESQ.                                    TRACY A. EGLET, ESQ.
                                                9    Nevada Bar No. 142                                    Nevada Bar No. 6419
                                                     JOSEPH R. MESERVY, ESQ.                               THOMAS N. BECKOM, ESQ.
                                               10    Nevada Bar No. 14088                                  Nevada Bar No. 12554
                                                     3890 West Ann Road                                    400 South 7th Street, 4th Floor
                                               11    North Las Vegas, Nevada 89031                         Las Vegas, Nevada 89101
                                                     Attorneys for Defendant                               Attorneys for the Wyman Plaintiffs
                                               12    Smart Industries Corporation
BARRON & PRUITT, LLP

               NORTH LAS VEGAS, NEVADA 89031




                                               13
                  TELEPHONE (702) 870-3940
                   FACSIMILE (702) 870-3950
                    3890 WEST ANN ROAD
                    ATTORNEYS AT LAW




                                               14

                                               15
                                                                                                   ORDER
                                               16
                                                                   Based upon the Stipulation of the parties hereto, and with good cause appearing
                                               17
                                                    therefor,
                                               18
                                                           IT IS HEREBY ORDERED, that the Stipulation to Extend hereinabove is hereby Granted.
                                               19

                                               20   DATED this ____ day
                                                          February   11,of2020.
                                                                           February, 2020.
                                               21

                                               22                                                 _______________________________________
                                                                                                  UNITED STATES DISTRICT JUDGE
                                               23

                                               24

                                               25

                                               26

                                               27

                                               28
                                                                                                       3
            627.67
